Citation Nr: 0628621	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran is competent for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Alvin N. Lindsay, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDING OF FACT

The veteran has the mental capacity to contract or manage his 
own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is competent for VA purposes.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.353 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
is capable of managing his personal and financial affairs and 
therefore should be found competent.  It is also requested 
that the veteran be afforded the benefit of the doubt.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the  
Board.  38 C.F.R. § 3.353(b).

Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d).  See also 38 
C.F.R. § 3.102.

With the above criteria in mind, a May 1967 rating decision 
granted service connection for undifferentiated type 
schizophrenia, and in a June 1972 rating decision a 100 
percent rating was assigned for paranoid schizophrenia 
effective from March 1, 1971.  The veteran is not service 
connected for any other disability.

In an August 1974 rating decision the veteran was declared 
incompetent for VA compensation purposes effective from July 
2, 1974.

An August 1989 rating decision noted that the veteran was 
receiving supervised direct pay, but not through a fiduciary. 

The question of the veteran's competency was raised by a 
September 2003 VA field examiner who recommended that he be 
referred to Veterans Services Counselor for a competency 
examination.  The examiner noted that the veteran handled his 
own funds, that his capacity to manage his funds was 
corroborated by his mother, and while no funds were being 
saved, all needs of the veteran were being met.  It was also 
noted that the veteran lived in a clean and well-furnished 
home with his mother and his living conditions were not 
adverse.  The examiner noted that the veteran was diagnosed 
with paranoid schizophrenia and that no improvement in his 
condition was expected.  It was opined that the veteran had 
an understanding of and accepted the duties and 
responsibilities for paying his bills. 

At the November 2003 VA examination, the veteran showed the 
following adverse symptoms: poor hygiene; being extremely 
withdrawn; having very poor eye contact; having no rapport 
with the examiner; his speech was monotonous, brief, and non-
spontaneous; a flat affect; thought content was bizarre with 
auditory hallucinations; extreme paranoia; severely impaired 
concentration, calculation, and attention; significant 
psychomotor retardation; and being totally out of touch with 
reality.  The diagnosis was paranoid schizophrenia.  His 
Global Assessment of Functioning (GAF) score was 20.  
[According to the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV), a GAF score of 20 suggests that a 
psychiatric disability is manifested by "[s]ome danger of 
hurting self or others . . . OR occasionally fails to 
maintain minimal personal hygiene . . . OR gross impairment 
in communications . . .")  

It was also noted at the November 2003 VA examination that 
the veteran had no psychiatric treatment, did not take any 
psychiatric medication, that he only came in to VA in 
connection with his VA examinations, and that family support 
appeared to be the only reason why he was able to function in 
the community.  The examiner opined that the veteran was 
extremely psychotic, severely impaired, and not competent for 
VA purposes.  The examiner opined that the veteran needed a 
guardian over his own affairs who should not be appointed 
from the appellant's immediate family.  The examiner also 
opined that the appellant should be forced to receive 
treatment.  

Despite these opinions, the Board notes that the November 
2003 VA examiner also opined that the veteran was not a 
danger to himself or others, that he could manage his own 
affairs, and that he did fairly well.  It was also noted that 
the veteran claimed to pay his own bills and the examiner 
opined that the appellant seemed to be living fairly well off 
his funds. 

In an August 2004 letter from Alvin Lindsay, M.D., it was 
opined that the veteran was able to manage his own affairs, 
including his financial affairs, and that he had been doing 
so for the prior thirty years.  It was also opined that the 
veteran did not require any psychiatric medication and should 
not be forced to take any. 

Taken as a whole, the evidence in this case undeniably shows 
that the veteran is profoundly mentally disabled and not 
receiving any treatment.  Nevertheless, the law favors a 
finding of competence, and where there is a reasonable doubt 
as to a claimant's competence that doubt will be resolved in 
the appellant's favor.  As such, because the evidentiary 
record now before the Board does not rise to the level where 
the presumption of mental competency is rebutted, the Board 
finds that the veteran is competent for VA purposes.  

In this respect, the record reflects that the veteran is 
living in a clean and well maintained home with his mother.  
With the support given by his family, the veteran is able to 
function in his community.  The veteran, despite generally 
poor hygiene, was not malnourished.  Moreover, the field 
examiner, the VA examiner, and Dr. Lindsay each opined that 
the veteran handled his own funds and paid his bills.  The VA 
examiner also opined that he seemed to be living fairly well 
off of his funds.  Hence, based on the veteran's current 
history of paying his bills and functioning in the community, 
the undersigned holds that he is competent for VA 
compensation purposes.

The finding that the veteran is currently competent has no 
bearing on any future determination of competency.  Indeed, 
the Board strongly recommends that the RO monitor the 
appellant's mental health on a regular basis in order to 
ascertain if there is deterioration in his mental health such 
that a guardian is in order in light of any future 
incompetence.

As to the Veterans Claims Assistance Act of 2000, the above 
decision constitutes a complete grant of the maximum benefit 
allowable by law or regulation.  Therefore, the Board finds 
that a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the claim is not needed. 




ORDER

The veteran is competent for VA benefits purposes.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


